Exhibit 10.64

[EXECUTION COPY]

INDEMNIFICATION AGREEMENT

AGREEMENT dated as of December 22, 1994 (this “Agreement”), among AMERICAN
BRANDS, INC., a Delaware corporation (“Seller”), THE AMERICAN TOBACCO COMPANY, a
Delaware corporation (the “Company”), and BROWN & WILLIAMSON TOBACCO
CORPORATION, a Delaware corporation (the “Subsidiary”) (the Company and the
Subsidiary are herein sometimes referred to individually as an “Indemnitor” and
collectively as the “Indemnitors”).

WHEREAS, Seller and B.A.T Industries P.L.C., a public limited company organized
under the laws of England (“Buyer”), have entered into a Stock Purchase
Agreement dated as of April 26, 1994 (the “Stock Purchase Agreement”), pursuant
to which, inter alia, Seller has agreed to sell to Buyer and Buyer has agreed to
purchase from Seller all of the outstanding capital stock of the Company;

WHEREAS, pursuant to the terms of the Stock Purchase Agreement, each Indemnitor
is to enter into this Agreement at the time of the closing of the sale under the
Stock Purchase Agreement;

WHEREAS, each Indemnitor will benefit from, and therefore desires to facilitate
the consummation of, the transactions contemplated by the Stock Purchase
Agreement;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Indemnification. The Indemnitors agree, jointly and severally, to indemnify
Seller and each of its officers, directors, employees, stockholders, agents,
representatives, successors and assigns, against and hold them harmless from any
loss, liability, claim, damage or expense (including reasonable legal fees and
expenses) suffered or incurred by any such indemnified party arising from
(i) any claim, investigation or proceeding alleging personal injury, (ii) any
claim, investigation or proceeding alleging fraud or (iii) any other claim,
investigation or proceeding, in the case of each of clauses (i), (ii) and (iii),
arising from smoking and health or fire-safe cigarette matters relating to the
tobacco business of the Company or any of its predecessors, including, without
limitation, any such matter arising from or related to the development,
manufacture, packaging, labeling, production, delivery, sale, resale,
distribution, advertising, marketing, promotion, use or consumption of, or
exposure to (whether occurring before, on or after the date hereof), any tobacco
products of the Company or any of its predecessors or research in respect of
smoking and health or fire-safe cigarette matters.

2. Procedures Relating to Indemnification Claims. (a) If any person (the
“indemnified party”) entitled to indemnification under this Agreement should
have a claim against any Indemnitor under this Agreement, the indemnified party
shall deliver notice of such claim with reasonable promptness to Subsidiary, as
the representative of the Indemnitors. The failure by any indemnified party so
to notify Subsidiary shall not relieve the Indemnitors from any liability which
they may have to such indemnified party under this Agreement, except to the
extent that the Indemnitors shall have been actually prejudiced as a result of
such failure.

 

Page 1



--------------------------------------------------------------------------------

(b) If a claim for indemnification hereunder relates to an action, suit,
investigation or proceeding against or involving the indemnified party,
Subsidiary shall assume the defense thereof with counsel selected by Subsidiary.
From and after the time that Subsidiary assumes the defense of such matter, the
Indemnitors shall not be liable to the indemnified party for legal expenses
incurred by the indemnified party in connection with such defense. The
indemnified party shall have the right to employ counsel, at its own expense,
separate from the counsel employed by the indemnifying party, but such counsel
shall not have any right to participate in any such matter and Subsidiary shall
control such defense in all respects but Seller and such counsel shall have the
right to be kept fully informed of the progress of such defense. The Indemnitors
shall be liable for the fees and expenses of counsel employed by the indemnified
party for any period during which Subsidiary has failed to assume the defense of
such matter (other than during any period in which the indemnified party shall
have failed to give notice of the matter as provided herein). The indemnified
party shall not unreasonably withhold its consent to any settlement, compromise
or discharge of such matter which Subsidiary may recommend. The indemnified
party shall not settle any claim covered by this Agreement.

(c) The indemnified party shall cooperate with the Indemnitors in their defense
of any matter covered by this Agreement, at the expense (including reasonable
legal fees and expenses) of the Indemnitors. The indemnified party shall further
provide the Indemnitors at the expense (including reasonable legal fees and
expenses) of the Indemnitors, with such information and assistance as any
Indemnitor may reasonably request to defend any matter covered hereby,
including, in the case of Seller, the assistance of officers and employees of
Seller when reasonably considered necessary by any Indemnitor to defend any such
matter. Except as required by law or legal process, Seller shall not take any
action or make any admission which adversely affects or could reasonably be
foreseen to adversely affect the defense of any matter covered hereby or that
could reasonably be foreseen to be covered hereby and shall not, and shall not
permit any of its affiliates, officers, directors, employees, agents or others
acting on its behalf to, make any adverse public statement regarding any such
matters.

(d) It is understood and agreed that effective as of the date of this Agreement
and without any further notification by Seller hereunder, the Indemnitors shall
jointly and severally indemnify Seller in respect of the proceedings pending
against Seller on the date hereof and set forth in Schedule A attached hereto
and Subsidiary shall assume the defense of each such proceeding as contemplated
hereby.

3. Representations and Warranties of Subsidiary. Subsidiary represents and
warrants to Seller as follows:

(a) Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Subsidiary has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. All corporate acts and other proceedings
required to be taken by Subsidiary to authorize the execution, delivery and
performance of this Agreement have been duly and properly taken. This Agreement
has been duly executed and delivered by Subsidiary and constitutes a legal,
valid and binding obligation of Subsidiary enforceable against Subsidiary in
accordance with its terms, subject to the qualification, however, that
enforcement of the rights and remedies created hereby is subject to bankruptcy
and other similar laws of general application relating to or affecting the
rights and remedies of creditors and that the remedy of specific enforcement or
of injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

(b) The execution and delivery of this Agreement by Subsidiary does not, and
compliance with the terms hereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)

 

Page 2



--------------------------------------------------------------------------------

under, or give rise to a right of termination, cancellation or acceleration of
any obligation to any person under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
or any lien, claim, encumbrance, security interest, option, charge or
restriction of any kind upon any of the properties or assets of Subsidiary
under, any provision of (i) the certificate of incorporation or by-laws of
Subsidiary, (ii) any material note, bond, mortgage, indenture, deed of trust,
license, lease, contract, commitment, agreement or arrangement to which
Subsidiary is a party or by which any of its properties or assets are bound or
(iii) any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Subsidiary or its properties or assets, other than, in the case of
clause (ii) above, any such items that, individually or in the aggregate, would
not have a material adverse effect on the ability of Subsidiary to perform its
obligations hereunder. No consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with, any Federal,
state, local or foreign government or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, is required to be obtained or made by or
with respect to Subsidiary or any of its affiliates in connection with the
execution, delivery and performance of this Agreement by Subsidiary.

(c) Subsidiary does not have any affiliate (other than the Company and any of
its subsidiaries) which manufacturers cigarettes in the United States.

4. Covenants of the Indemnitors. The Indemnitors jointly and severally agree as
follows:

(a) Subject to Section 4(b), each Indemnitor will do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence in accordance with its respective organizational documents and all
applicable laws.

(b) The Indemnitors shall not consolidate with or merge into any other person or
convey or transfer, or cause to be conveyed or transferred, in one or a series
of related or substantially contemporaneous transactions, all or substantially
all of their business (consisting of 50% or more of their combined United States
domestic unit sales in the immediately preceding calendar year), to any person
or persons (other than an Indemnitor), unless (i) the person formed by such
consolidation or into which the Indemnitor is merged or the person or persons
acquiring by conveyance or transfer the business of the Indemnitors shall be
duly organized and existing under the laws of the jurisdiction of its
organization and shall expressly assume, by an instrument supplemental hereto,
executed and delivered to Seller prior to or contemporaneously with the
consummation of such transaction, the performance of the obligations of the
Indemnitor under this Agreement, and (ii) prior to and immediately after giving
effect to such transaction, the Indemnitor shall not be in default in any
material respect of its obligations under this Agreement.

5. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
prepaid cable or telecopy or sent, postage prepaid, by registered, certified or
express mail or reputable overnight courier service and shall be deemed given
when so delivered by hand, cabled or telecopied, or if mailed, ten days after
mailing (two business days in the case of express mail or overnight courier
service), as follows:

 

   (i)   if to Seller,      American Brands, Inc.      1700 East Putnam Avenue
     Old Greenwich, Connecticut 06870-0811      Attention:   Gilbert L. Klemann,
II

 

Page 3



--------------------------------------------------------------------------------

with copies to:      American Brands, Inc.      1700 East Putnam Avenue      Old
Greenwich, Connecticut 06870-0811      Attention:   Arnold Henson and to:     
Chadbourne & Parke      30 Rockefeller Plaza      New York, New York 10112     
Attention:   Edward P. Smith; and    (ii)   if to any Indemnitor,      Brown &
Williamson Tobacco Corporation      1500 Brown & Williamson Tower      P.O. Box
35090      Louisville, Kentucky 40232      Attention:   F. Anthony Burke with a
copy to:      King & Spalding      191 Peachtree Street, N.E.      Atlanta,
Georgia 30303      Attention:   Frank Jones or        Gordon Smith

or to such other person or address as the addressee may have specified in a
notice duly given to the sender as provided herein.

6. Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to each of the other parties.

7. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter. None of the parties hereto shall be liable or bound to any other
party hereto in any manner by any representations, warranties or convenants
relating to such subject matter except as specifically set forth herein.

8. Jurisdiction. Seller and the Indemnitors each irrevocably submits to the
nonexclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County, and (b) the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement. Each Indemnitor agrees that service of process, summons,
notice or document by hand delivery or U.S. registered mail in care of King &
Spalding, 191 Peachtree Street, N.E., Atlanta, Georgia 30303, Attention Managing
Partner, shall be effective service of process for any action, suit or
proceeding brought against such Indemnitor in any such court. Seller agrees that
service of process, summons, notice or document by hand delivery or U.S.
registered mail in care of Chadbourne & Parke, 30 Rockefeller Plaza, New York,
New York 10112, Attention of Managing Clerk, shall be effective service of
process for any action, suit or proceeding brought against Seller in any such

 

Page 4



--------------------------------------------------------------------------------

court. Seller and the Indemnitors each irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement in (i) the Supreme Court of the State of New York, New
York County, or (ii) the United States District Court for the Southern District
of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

9. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

10. Amendment; Waiver. No amendment, modification or waiver in respect of this
Agreement shall be effective unless in writing and signed by all parties hereto.
No delay or failure on the part of any party in exercising any rights hereunder,
and no particular or single exercise thereof, will constitute a waiver of such
rights or of any other rights hereunder.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

AMERICAN BRANDS, INC. by  

Gilbert L. Klemann, II

Name:   Gilbert L. Klemann, II Title:   Senior Vice President and General
Counsel THE AMERICAN TOBACCO COMPANY by  

T.P. Kriz

Name:   T.P. Kriz Title:   Senior Vice President and Chief Accounting Officer
BROWN & WILLIAMSON TOBACCO CORPORATION by  

F. Anthony Burke

Name:   F. Anthony Burke Title:   Vice President Law and General Counsel

 

Page 5



--------------------------------------------------------------------------------

Schedule A

I. Smoking and health cases in which American Brands, Inc., a Delaware
corporation, is not a defendant:

 

Butler v. Philip Morris, Inc., et al.      (Cir. Ct., Jones County, Mississippi)
Castano, et al. v. The American Tobacco Co., et al.      (U.S.D.C., E.D. La.)
Dunn, et al. v. The American Tobacco Company, et al.      (Super. Ct., Delaware
County, Indiana) Michener v. The American Tobacco Company, et al.      (Dist.
Ct., Oklahoma County, Oklahoma) Moore v. The American Tobacco Co., et al.     
(Chancery Court, Jackson Co., Mississippi) McGraw v. The American Tobacco Co.,
et al.      (Cir. Ct., Kanawha Co., West Virginia)

II. Pre-1986 smoking and health cases naming American Brands, Inc. a New Jersey
corporation, as a defendant:

Effective December 31, 1985, American Brands, Inc., a New Jersey corporation,
merged with The American Tobacco Company, a Delaware corporation. The resulting
Delaware corporation retained the name “The American Tobacco Company.” As a
result, the company now known as The American Tobacco Company is the defendant
in any cases filed on or before December 31, 1985 that named “American Brands”
as a defendant. There are six pending cases in that category:

 

Bridges, et al. v. The American Tobacco Co.      (Sup. Ct., Albany Co., New
York) Grinnell, et al. v. The American Tobacco Co., et al.      (Dist. Ct.,
Jefferson Co., Texas) Haight, et al. v. The American Tobacco Co., et al.     
(Cir. Ct., Kanawha Co., West Virginia)      (procedurally dismissed subject to
reopening) I.D. Rogers, et al. v. R.J. Reynolds Tobacco Co., et al.      (Dist.
Ct., Jefferson Co., Texas) Frank Smith v. American Tobacco Co.      (Ct. Com.
Pleas, Philadelphia Co., Pennsylvania) Doris Smith, et al. v. R.J. Reynolds
Tobacco Co.      (U.S.D.C., D.N.J.)

III. Other smoking and health cases:

American Brands, Inc. a Delaware corporation, is the recipient of a third-party
subpoena from American Broadcasting Companies in Philip Morris Companies, Inc.,
et al. v. American Broadcasting Companies, et al. (Cir. Ct., City of Richmond,
Va.). That subpoena is currently the subject of litigation.

IV. Pending smoking and health cases in which American Brands, Inc., a Delaware
corporation, was named as a defendant but has been dismissed:

 

Allman, et al. v. Philip Morris, Inc., et al.      (U.S.D.C., S.D. Cal.) Bluitt,
et al. v. R.J. Reynolds Tobacco Co., et al.      (U.S.D.C., N.D. Tex.) Broin, et
al. v. Philip Morris Companies, Inc., et al.      (Cir. Ct., Dade Co., Florida)
Tompkin, et al. v. American Tobacco Co., et al.      (U.S.D.C., N.D. Ohio)

 

Page 6